I concur. The question of what pleadings are sufficient to invoke the jurisdiction of the court was considered at length inAtwood v. Cox, Judge, 88 Utah 437, 55 P.2d 377, as was the matter of error as compared to assumption of jurisdiction. It appears to me that what was said in that case *Page 533 
in that regard fully covers the situation in this case. Where findings do not support the judgment, there is no question of jurisdiction involved if jurisdiction is otherwise present. The opinion graciously determines whether the findings support the judgment. That was not necessary. If they did not support the judgment, it was only error.
MOFFAT, J., being disqualified, did not participate herein.